64 F.3d 659
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christine SOLEM, Plaintiff-Appellant,v.J. Carlton COURTER, III, Commissioner of Agriculture andConsumer Services, Defendant-Appellee.
No. 95-1108.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 18, 1995.

Christine Solem, Appellant Pro Se.  John Barry Purcell, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellee.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Christine Solem appeals the magistrate judge's order dismissing her suit against the Virginia Department of Agriculture and Consumer Services.*  This lawsuit is a continuation of Solem's effort to supply unpasteurized goats' milk to other people notwithstanding Va.  Regs. Reg. 115-05-01, Regulations Governing Grade "A" Milk, which forbids the sale of such milk.  Solem, a goat farmer, contends that the regulations requiring pasteurization are unconstitutional because they include incidental sales to consumers, and not just commercial operations.  Finding no reversible error, we affirm the decision of the district court.


2
Solem is precluded from raising her Fourteenth Amendment due process claim in federal court.  See Migra v. Warren City School Dist. Bd. of Education, 465 U.S. 75 (1984).  Solem has twice litigated the application of the pasteurization regulations in the Virginia Supreme Court, and twice the regulations have been upheld.  See Kenley v. Solem, 375 S.E.2d 532 (Va.1989);  Carbaugh v. Solem, 302 S.E.2d 33 (Va.1983).  Solem could have raised her constitutional claims in her prior litigation, as state courts are always appropriate forums to raise the constitutionality of the application of a state statute or regulation.  Because it is more important to give full faith and credit to state court judgments than ensure separate forums for federal and state claims, Solem is precluded from raising claims that she had ample opportunity to litigate in her state court proceedings.  Migra, 465 U.S. at 84.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)